GRAVES, Justice.
Appellee, John Whitley, a Transportation Cabinet Officer, was charged by the Department of Vehicle Regulation with discourtesy, improper public statements, and conduct unbecoming of an officer. After review by the Kentucky Motor Enforcement Board of Appeals, Whitley received an eight-day suspen*921sion from duty and pay. The Franklin Circuit Court dismissed Whitley’s complaint and entered a judgment upholding the eight-day suspension. The judgment was appealed to the Court of Appeals, which affirmed the four-day suspension for discourtesy, but reversed the four-day suspension for improper public statements, holding that it violated Whitley’s First Amendment right to free speech. Appellant, the Transportation Cabinet, thereafter sought discretionary review in this Court. After reviewing the record and hearing oral arguments, we reverse and reinstate Whitley’s entire eight-day suspension.
I. Facts
Whitley was employed by the Division of Motor Vehicle Enforcement, Department of Vehicle Regulation, Transportation Cabinet, as a uniformed officer. On October 25,1994, at approximately 6:32 p.m., Whitley interrupted a radio conversation between an emergency operator and the Station for the Radio Amateur Civil Emergency Service in Lexington, Kentucky. The public broadcasting frequency over which he spoke transmitted throughout all of central Kentucky and was monitored by hospitals, Red Cross, Kentucky Disaster and Emergency Services, Amateur Radio Emergency Services, local radio and television stations, as well as many other amateur radio operations. With respect to a recent fatal accidental shooting of a Lexington youth by a member of the Lexington Police Department, Whitley stated that “the police had murdered the man” and “the Lexington police murdered the boy.” Perhaps in order to give credibility to his statements, Whitley identified himself not as John Whitley, but as a police officer working for the Department of Transportation.
The following day at approximately 5:39 p.m., Whitley again broke into a conversation over the radio and, described by listeners as enraged, reasserted his allegations stating, “the police murdered the boy, they murdered the kid, he was holding his hands over his head, they just murdered him and that ain’t no accident, that’s murder, they murdered him.” Whitley later admitted that he had not been on the accident scene either before or after the shooting. Whitley’s statements, which occurred at a time of extreme unrest and rioting in the Lexington area, led to the charges and his subsequent suspension.
Appellant, the Transportation Cabinet, argues that the Court of Appeals erred in finding that the suspension violated Whitley’s right of free speech because the character of the speech in question does not rise to the level of protected speech under the First Amendment. Further, the Cabinet contends that the suspension was warranted absent any protected First Amendment conduct because Whitley’s actions constituted conduct unbecoming an officer.
II. APPLICABLE LAW
Defining the degree of First Amendment protection afforded to those who choose to work in the public sector requires a difficult. balancing. On one hand, the public employer is no different than a private employer and can freely reprimand or dismiss employees for objectionable speech. On the other hand, the public employer is also an agent of the sovereign government and, as such, faces additional restrictions when sanctioning employees for their speech on matters of public concern. These additional restrictions derive from the First Amendment prohibition of government censure of speech.
The key to First Amendment analysis of government employment decisions, then, is this: The government’s interest in achieving its goals as effectively and efficiently as possible is elevated from a relatively subordinate interest when it acts as a sovereign to a significant one when it acts as employer. The government cannot restrict the speech of the public at large just in the name of efficiency. But where the government is employing someone for the very purpose of effectively achieving its goals, such restrictions may well be appropriate.
Waters v. Churchill, 511 U.S. 661, 675, 114 S.Ct. 1878, 1888, 128 L.Ed.2d 686 (1994).
Historically, no distinction was made between public and private employees in the First Amendment arena, and thus public employees enjoyed no First Amendment rights beyond those afforded to private employees. Adler v. Board of Education, 342 U.S. 485, *92272 S.Ct. 380, 96 L.Ed. 517 (1952). The justification was that when one is hired as a public employee, an implied condition of employment is the relinquishment of certain constitutional rights. However, in Keyishian v. Board of Regents, 385 U.S. 589, 605-606, 87 S.Ct. 675, 684-685, 17 L.Ed.2d 629 (1967), the United States Supreme Court held that the government cannot condition public employment upon the surrender of First Amendment rights. A year later, the Court in Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968), the leading case on the free speech rights of public employees, reiterated its rejection of the notion that government employees must, as a condition of the employment, “relinquish the First Amendment rights they would otherwise enjoy as citizens to comment on matters of public concern ....” Id. at 568, 88 S.Ct. at 1734. (Quoting Keyishian, supra, at 605-606, 87 S.Ct. at 684).
In Pickering, the Court held that a public school teacher could not be dismissed for sending a letter to a local newspaper criticizing the school board’s use of past tax revenues. Pickering’s letter to the editor of the paper concerned the disproportionate allocation of school funds in favor of athletics over expenditures for educational programs. The school board dismissed Pickering on the grounds that his published letter was detrimental to the efficient operation and administration of the school system. In reaching its decision, the Supreme Court determined that the subject of Pickering’s letter was “a matter of legitimate public concern” upon which “free and open debate is vital to informed decision-making by the electorate.” Pickering, supra, at 571-572, 88 S.Ct. at 1736.
However the Court declined to grant blanket protection to all employee criticism. First, the Pickering doctrine does not extend protection to false statements that are knowingly or recklessly made. Id. at 574, 88 S.Ct. at 1738. Second, the Court held that due to the special nature of an employment relationship, conferring First Amendment rights upon public employees required that a balance be struck between “the interests of the [employee] as a citizen, in commenting upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.” Id. at 568, 88 S.Ct. at 1734-1735.
Although the Pickering Court declined to enunciate a uniform standard for all cases in which a public employee is sanctioned because of speech, it did indicate “some of the general lines along which an analysis of the controlling interests should run.” Id. at 569, 88 S.Ct. at 1735. The factors weighing in favor of the State include its interest in maintaining discipline by immediate superiors, in perpetuating harmony among coworkers, in preserving loyalty and confidence when necessary to a particular employment relationship, and in discharging incompetent employees. Id. at 570-573, 88 S.Ct. at 1735-1737. Circumstances strengthening the employee’s right to speak include the relationship of the speech to a matter of legitimate public concern, the public context in which the speech is made, the likelihood that the employee would have an informed opinion on the subject matter, and the ease of the state’s ability to rebut the employee’s charges. Id. at 569-573, 88 S.Ct. at 1735-1737.
In Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983), the Supreme Court later refined the Pickering balancing test. Connick involved the termination of an assistant district attorney who, upon learning she was being transferred to another division of the criminal court, circulated a questionnaire to fellow employees. The questionnaire concerned various aspects of the office, including the employees’ confidence in their superiors and the pressure to work on political campaigns.
The Connick majority interpreted Pickering and its progeny to require that an employee’s speech pertain to matter of legitimate public concern as a prerequisite for the balancing of relevant interests.
When employee expression cannot be fairly considered as relating to any matter of political, social, or other concern to the community, government officials should enjoy wide latitude in managing their offices, without intrusive oversight by the *923judiciary in the name of the First Amendment.
Id. at 146, 103 S.Ct. at 1690-1691.
Thus, the threshold question was one of motive. If the employee’s reason for speaking out could be characterized as involving “political, social, or other concern to the community,” the employee’s motive would be seen as stemming from his role as a member of the general public, and the speech would then be analyzed according to the Pickering balancing test. Id. On the other hand, if the employee’s reason for speaking out amounted to a “matter only of personal interest,” the motive would be deemed purely private and the speech would be unprotected. Id.
The Connick majority stated that whether the employee’s expression touched on a matter of public concern must be determined by “the content, form, and context of a given statement, as revealed by the record as a whole.” Connick, supra at 147-148, 103 S.Ct. at 1690. The Court did not elaborate upon this standard, but rather looked at the particular facts of the case to illustrate its application. The Court viewed all but one of the district attorney’s questions as involving matters of a personal nature, stating that they were “mere extensions of Meyer’s dispute over her transfer to another section of the criminal court.” Id. at 148, S.Ct. at 1690. However, the Court did determine that one question regarding political campaigns was a matter of public concern. “[Wjhether assistant district attorneys are pressured to work in political campaigns is a matter of interest to the community upon which it is essential that public employees be able to speak out freely without fear of retaliatory dismissal.” Id. at 149, 103 S.Ct. at 1691. As such, the next step was to balance the two parties’ interests under the Pickering test.
After deciding that particular speech addresses a matter of public concern, the public employer must demonstrate that the efficient operation of the government agency outweighs the employee’s constitutional right of free speech. Pickering, supra. The Con-nick Court broke this inquiry down into three parts. The first “requires full consideration of the government’s interest in the effective and efficient fulfillment of its responsibilities to the public.” Id. at 150, 103 S.Ct. at 1692.
“To this end, the Government, as an employer, must have wide discretion and control over the management of its personnel and internal affairs. This includes the prerogative to remove employees whose conduct hinders efficient operation and to do so with dispatch.
Prolonged retention of a disruptive or otherwise unsatisfactory employee can adversely affect discipline and morale in the work place, foster disharmony, and ultimately impair the efficiency of an office or agency.”
Id. at 151, 103 S.Ct. at 1692 (quoting Arnett v. Kennedy, 416 U.S. 134, 168, 94 S.Ct. 1633, 1651, 40 L.Ed.2d 15 (1974)).
Pickering enumerated several factors which allow a government employer to restrict an employee’s First Amendment rights in order to operate efficiently. These factors include discipline by supervisors, harmony among co-workers, and the preservation of loyalty and confidence in working relationships in order to ensure the proper functioning of the agency. Pickering, supra, at 570-573, 88 S.Ct. at 1735-1737. The Court in Connick further noted that “[wjhen close working relationships are essential to fulfilling public responsibilities, a wide degree of deference to the employer’s judgement is appropriate.” Connick, supra, at 151-152, 103 S.Ct. at 1692.
The second factor concerns the “manner, time, and place” in which the speech was delivered. Id. at 152, 103 S.Ct. at 1693. See also Givhan v. Western Line Consolidated School District, 439 U.S. 410, 415 n. 4, 99 S.Ct. 693, 696 n. 4, 58 L.Ed.2d 619 (1979). If the manner, time, and place indicated that the employee was acting in a purely private capacity, the speech would be unprotected even though it touched on a matter of public concern. Finally, the last factor is the “context in which the dispute arose .” Connick, supra, at 153, 103 S.Ct. at 1693. In applying these factors, the Connick Court concluded that the district attorney’s questionnaire touched only upon matters of limited public concern and did not require the State to *924“tolerate action which [it] reasonably believed would disrupt the office, undermine [its] authority, and destroy close working relationships.” Id. at 154, 103 S.Ct. at 1694.
III. ANALYSIS
Applying the foregoing to this case, there cán be no question that Whitley’s speech could be characterized as involving “political, social, or other concern to the community,” thus pertaining to a legitimate matter of public concern. Connick, swpra; Pickering, supra. Whitley’s statements concerned the shooting of a Lexington youth by police officers, an incident which had sparked great controversy and incited rioting throughout Lexington. As such, the burden shifts to the Transportation Cabinet to demonstrate that the efficient operation of its agency outweighs Whitley’s constitutional right of free speech. Pickering, supra.
Under the Connick test, it is clear that there is a strong state interest in the efficient and effective operation of the Transportation Cabinet. The necessity of the state being able to properly perform its duties for the health, safety, and welfare of its citizens was reinforced in Rankin v. McPherson, 483 U.S. 378, 388, 107 S.Ct. 2891, 2899, 97 L.Ed.2d 315 (1987) which held:
We have previously recognized as pertinent considerations whether the statement impairs discipline by superiors or harmony among co-workers, has a detrimental impact on close working relationships for which personal loyalty and confidence are necessary, or impedes the performance of the speaker’s duties or interferes with the regular operation of the enterprise.
These considerations, and indeed the very nature of the balancing test, make apparent that the state interest element of the test focuses on the effective functioning of the public employer’s enterprise. Interference with work, personnel relationships, or the speaker’s job performance can detract from the public employer’s function; avoiding such interference can be a strong state interest. (Citation omitted)
Working relationships among Transportation Cabinet employees, as well as between the Cabinet and related agencies, are crucial for the regulation of transportation through and around one of the largest metropolitan areas in the state, and ensuring the protection and safety of Lexington citizens. It logically follows that when a fellow law enforcement officer makes an unverified statement concerning a controversial and timely subject, it will result in dispute and tension within the department, jeopardizing co-worker relationships and disrupting the working environment. Such statements can destroy the loyalty and confidence between officers of the Transportation Cabinet and the Lexington Police Department, as well as other law enforcement agencies.
Moreover, statements such as Whitley’s concerning other officers of the Commonwealth undermine the public’s confidence and trust in law enforcement agencies of the state, affecting the entire Cabinet’s morale, which further impedes the Cabinet’s proper and efficient functioning. Certainly Whitley’s credibility and reliability are impaired. Consequently, we are of the opinion that the Transportation Cabinet has a strong interest in the statements made by all of its employees in light of the foreseeable and probable damage to working relationships within the Cabinet and the Lexington Police Department, the impairment to Whitley’s job performance, and the lack of credibility of the Transportation Cabinet, all of which are necessary for its effective and efficient functioning.
We note that the extent of damages caused by an employee’s statements are not required to be proven by the governmental employer imposing the disciplinary action, rather only that the predictions that such harm might occur are reasonable. In applying the Pickering factors, the Connick Court held that the district attorney’s First Amendment rights did not “require that Connick tolerate action which he reasonably believed would disrupt the office, undermine his authority, and destroy close working relation-, ships.” Connick, supra, at 154 (emphasis added). The Court did not demand specific evidence of such a disruption, but clearly stated that a reasonable belief that such a disruption would occur is adequate. Id. Such *925predictions by employers have been given broad deference.
[W]e have consistently given greater deference to government predictions of harm used to justify restrictions of employee speech than to predictions of harm used to justify restrictions on the speech of the public at large. Few of the examples we have discussed involve tangible, present interference with the agency’s operation. The danger in them is mostly speculative .... But we have given substantial weight to government employers’ reasonable predictions of disruption, even when the speech involved is on a matter of public concern....
Waters, supra, at 673, 114 S.Ct. at 1887.
Due to the context at the time Whitley’s statements were made and, more importantly by his identification of himself as an officer of the Transportation Cabinet, predictions of strife between law enforcement officers, tension with the Lexington police, and distrust by the public were reasonable conclusions of the Cabinet.
The second factor concerns the time, place, and manner of the employee’s speech. Here, Whitley was aware that riots and public disturbances were occurring within the listening area as a result of the shooting incident. As such, he certainly should have known that his statements would tend to further incite discord and a continued breach of peace, especially coming from an officer whom people would reasonably believe to have the accurate facts. Moreover, the manner of Whitley’s speech was neither informative nor educational, but rather delivered in a manner listeners described as “enraged”, over a broadcasting frequency reaching a potentially large audience. By identifying himself as an officer with the Transportation Cabinet, many hearing his views would reasonably assume that they reflected the views of the Cabinet or even that he was speaking on its behalf. This gave a perceived credibility to his statements, further creating anxiety and controversy both internally within the Cabinet and also between the Transportation Cabinet and the Lexington Police Department.
Finally, the “context in which the dispute arose is also significant.” Connick, supra, at 153, 103 S.Ct. at 1693. In Pickering, the employee was writing to the public to inform them on a current issue of relevance to the community. To the contrary, Whitley’s statements were not aimed toward the peaceful education of the general public, but rather were recklessly aired across the radio at a time of high volatility. In fact, the allegation has been raised that because Whitley admitted he had not been present at the time of the shooting incident, his statements concerning such were recklessly or knowingly false.
Whitley’s First Amendment right to make disruptive statements, such as were made in this case, are of minimal public or social importance when weighed against the necessity of the efficient and effective operation of the Transportation Cabinet for the protection of the citizens of not only Lexington, but the entire Commonwealth. The compelling interest of the Transportation Cabinet; the time, place, and manner of Whitley’s speech; and the context in which the speech occurred satisfies the Cabinet’s burden of proving that the efficient and effective operation of its agency outweighs Whitley’s constitutional rights to speak on matters of public concern. Pickering, supra.
Accordingly, we reverse the decision of the Court of Appeals and uphold the entire eight-day suspension imposed by the Transportation Cabinet.
LAMBERT, C.J., COOPER, GRAVES, and JOHNSTONE concur.
WINTERSHEIMER concurs in result only.
STEPHENS, J., dissents in a separate opinion in which STUMBO, J., joins.